Citation Nr: 1826298	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bi-polar disorder, anxiety, and depression, to include as secondary to migraine headaches.

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her aunt
ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder was aggravated by her service-connected migraine headaches.

2.  The Veteran's migraine headaches are manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected migraine headaches, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a rating of 50 percent, but not higher, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for a psychiatric disorder, including anxiety, depression, and bipolar disorder, which she asserts had its onset during service, or alternatively, was caused or aggravated by her service-connected migraine headaches.

Service treatment records from July 1996 and August 1996 show complaints of sleep problems.  The Veteran reported periods of insomnia and staying up all night as well as sleeping for long periods of time and having difficulty waking up in the mornings despite setting multiple alarms.  It was noted that administrative action had been taken against the Veteran for being late and that her sergeant wanted to ensure that there was nothing medically causing her difficulty waking up in the mornings.  Treatment providers indicated the Veteran's sleep disturbance was likely due to the differences between her sleep habits on weekdays and weekends and advised her to regulate her sleep schedule.  

A May 1999 service treatment record shows that the Veteran reported nervousness and anxiety after receiving a shot for migraine headaches.  She was noted to be mildly tremulous, and her treatment provider believed it was a side effect of Phenothiazine.

After service, a December 2000 private treatment record notes a questionable history of anxiety and social phobia with a temper.

A September 2001 VA treatment record shows that the Veteran reported episodes of anger and irritability.  The assessment was anxiety disorder, and she was referred for a mental health evaluation.  

In October 2002, the Veteran was diagnosed with bipolar disorder.  Subsequent VA treatment records note erratic sleep habits, including periods of insomnia and sleeping for long periods of time, which were attributed to the rapid cycling of her bipolar disorder.

The Veteran was afforded a VA examination in March 2010.  The examiner noted the Veteran met the diagnostic criteria for bipolar 2 disorder and presented with notable symptoms of anxiety and depression.  The examiner opined that her condition was less likely as not caused by or related to her service connected migraine headaches.  

An October 2016 disability benefits questionnaire completed by one of the Veteran's treatment providers indicates that the Veteran's chronic pain from migraines was likely causing or contributing to her anxiety and depression.

A VHA medical opinion was obtained in March 2018, and the examiner opined that the Veteran's claimed psychiatric disorder is at least as likely as not aggravated by concomitant migraine headaches.  The examiner's rationale was that individuals with anxiety, depression, and/or bipolar disorder may also suffer from migraine headaches.  Prodromal and acute symptoms of migraine headaches can exacerbate comorbid symptoms of depression and anxiety.

Given this record, the Board finds that the competent probative medical and lay evidence of record indicates that the Veteran's acquired psychiatric disorder is at least as likely as not aggravated by symptoms of her service-connected migraine headaches.

Although the record also contains some evidence weighing against the claim, specifically, a medical opinion in March 2010, this opinion does not contain a sufficient rationale supporting its conclusion.  As such, the Board finds this VA opinion less persuasive since it is not accompanied by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board must however observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."

On the facts of this particular case, the Board finds the evidence is at least in equipoise as to whether or not the Veteran's acquired psychiatric disorder was aggravated by the service-connected migraine headaches.  The extent of aggravation is a rating consideration for the AOJ in assigning a disability rating.  See generally 38 C.F.R. § 4.22.  Applicable case law instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that the acquired psychiatric disorder has been aggravated by the service-connected migraine headaches.  38 U.S.C. § 5107(b).  Therefore, entitlement to service connection for an acquired psychiatric disorder is granted.

Increased Rating for Migraine Headaches

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected migraine headaches disability is currently rated 30 percent disabling under 38 C.F.R. § 4.124a, DC 8100 (2017).  Under that DC, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  

Important for this case, a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2017).  

The Rating Schedule does not define prostrating, nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999).  Severe economic inadaptability is also not defined in VA statutes or regulations.  Pierce v. Principi, 18 Vet. App. 440 (2004).  

An April 2010 VA examination report shows the Veteran reports her migraine headaches are described as diffuse as if her head is caving in.  The symptoms of the condition are nausea, poor appetite, and sensitivity to light and noise.  The migraine headaches described occur as often as a couple of times a week with each occurrence lasting for 8 to 24 hours per day.  The report also indicates that the Veteran missed at least one day per month due to the severity of her headache disorder.

The Veteran was afforded another VA examination in January 2013.  The Veteran reported experiencing constant headache pain on both sides of the head.  The symptoms of the condition are nausea, vomiting, and sensitivity to light and noise.  The Veteran reported that the episodes last one to two days.  Following examination, the examiner noted that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain more frequently than once per month.  The examiner noted she is restricted in certain areas of employment due to migraine headaches.

An October 2016 VA examination report shows that the Veteran reports five migraine days.  She states her pain would last two to three days.  She described current symptoms of nausea, vomiting, and sensitivity to light and sound.  The examiner indicated pain localized to one side of the head.  The examiner noted that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month productive of severe economic inadaptability.

Finally, a March 2018 VHA examiner noted prostrating migraine flare-ups lasting on average six to eight hours, requiring the Veteran to lie down in a dark room.

Consequently, the Board finds that the Veteran's service-connected migraine headaches are productive of very frequent prolonged migraines productive of severe economic inadaptability, as the evidence demonstrates that her migraines happen as often as two to three times a week, potentially lasting a couple days, and are often so severe that she has to lie down in a dark room, and sometimes required her to miss work.  Therefore, the Board finds that a higher 50 percent rating under the appropriate DC is warranted.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 50 percent rating, but not higher, is warranted, and the claim must be granted.  38 C.F.R. § 4.124a (2017).

ORDER

Service connection for acquired psychiatric disorder is granted.

Entitlement to a 50 percent rating, but not higher, for migraine headaches is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Given the award of service connection for psychiatric disability addressed in the prior section, the Board finds that the issue of entitlement to a TDIU must be readjudicated following the initial rating that needs to be assigned by the Agency of Original Jurisdiction.  Following remand and assignment of the initial rating, the AOJ should readjudicate the claim of entitlement to TDIU on a schedular basis.  If the Veteran is not entitled to schedular consideration of TDIU, the issue should be referred to the Director of C&P for extraschedular consideration.  The Board retains jurisdiction over the matter, as the decision by the Director of C&P is reviewable by the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Following the assignment of the initial rating and effective date for the Veteran's service-connected psychiatric disorder, and after undertaking any development suggested by the record, readjudicate the claim seeking entitlement to a TDIU.

If the Veteran does not meet the schedular requirements for TDIU, refer to the Director of C&P the issue of extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).  In rendering the above opinion, the Director of Compensation Service should consider and address the Veteran's educational background, employment history, and training.

2.  Thereafter, if the benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


